Exhibit 10.1


NINTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This NINTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of May 29, 2020, is entered into by and among the following parties:
(i)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), a Delaware limited liability
company, as Seller (the “Seller”);

(ii)
DXC TECHNOLOGY COMPANY, a Nevada corporation, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Group Agent for its
Purchaser Group and as Administrative Agent (in such capacity, the
“Administrative Agent”);

(iv)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as Group
Agent for its Purchaser Group;

(v)
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vi)
FIFTH THIRD BANK, NATIONAL ASSOCIATION (F/K/A FIFTH THIRD BANK), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vii)
MIZUHO BANK, LTD., as a Committed Purchaser and as Group Agent for its Purchaser
Group; and

(viii)
THE TORONTO DOMINION BANK, as a Committed Purchaser and as Group Agent for its
Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.    The parties hereto (other than the Originator) have entered into a
Receivables Purchase Agreement, dated as of December 21, 2016 (such date, the
“Original Closing Date”) (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Purchase Agreement”).
B.    Concurrently herewith, the Seller, as buyer, the Servicer, DXC MS LLC (the
“Exiting Originator”), Alliance-One Services, Inc., Computer Sciences
Corporation, CSC Consulting, Inc., CSC Covansys Corporation, CSC Cybertek
Corporation, CSC Puerto Rico, LLC, DXC Technology Services LLC, Mynd
Corporation, PDA Software Services LLC and Tribridge Holdings, LLC are entering
into that certain Fifth Amendment to the Purchase and Sale Agreement, dated as
of the date hereof (the “Sale Agreement Amendment”).
C.    Concurrently herewith, the Exiting Originator, DXC Technology Services
LLC, the Seller and the Administrative Agent, are entering into that certain
Assignment Agreement (the “Assignment Agreement” and together with the Sale
Agreement Amendment, the “Milano Facility Release Documents”), dated as of the
date hereof, whereby the Seller agrees to sell back certain Receivables
originated by the Exiting Originator and DXC Technology Services LLC to the
Exiting Originator and DXC Technology Services LLC, respectively.
D.    Contemporaneously with the effectiveness of the Milano Facility, the
Administrative Agent, MUFG Bank, Ltd., as administrative agent with respect to
the Milano Facility, and DXC are entering to that certain Intercreditor
Agreement, dated as of the date hereof (the “Milano Facility Intercreditor
Agreement”).
E.    Concurrently herewith, the parties hereto and PNC Capital Markets LLC, as
Structuring Agent, are entering into that certain Sixth Amended and Restated Fee
Letter, dated as of the date hereof (the “Amended Fee Letter”).
F.    The parties hereto desire to amend the Receivables Purchase Agreement as
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as shown on the marked pages of the
Receivables Purchase Agreement attached hereto as Exhibit A.
SECTION 3.    Notices and Consents.
(a)    Notice of Entry into the Milano Facility Release Documents. The Seller
hereby provides notice of its entry into the Milano Facility Release Documents
along with duly executed copies of each Milano Facility Release Document and
requests that each of the parties hereto acknowledge and consent to the
execution of the Milano Facility Release Documents.
(b)    Consent to Entry into the Milano Facility Release Documents. Each of the
parties hereto acknowledges, consents and agrees to the terms of each of the
Milano Facility Release Documents and waives any otherwise applicable conditions
precedent thereto under the Receivables Purchase Agreement and the other
Transactions Documents (other than as set forth herein).
(c)    Consent to Entry into the Milano Facility Intercreditor Agreement. Each
of the parties hereto acknowledges, consents and agrees to the terms of the
Milano Facility Intercreditor Agreement, which will be substantially in the form
and substance as hereto in Exhibit D, which may be amended after the date hereof
by the Administrative Agent and the Servicer.
(d)    Consent to Filing Certain UCC Financing Statements. In connection with
the execution of the Milano Facility Release Documents, each of the parties
hereto hereby consents to the filing of the financing statements attached hereto
as Exhibit C.
SECTION 4.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser and each Group Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event.
SECTION 5.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 6.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit B hereto, in each case, in form and substance
acceptable to the Administrative Agent.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[Signature Pages Follow.]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
DXC RECEIVABLES LLC,
as Seller


By: /s/ H.C. Charles Diao    
Name: H.C. Charles Diao    
Title: President and Treasurer    


DXC TECHNOLOGY COMPANY,
as Servicer


By: /s/ H.C. Charles Diao    
Name: H.C. Charles Diao
Title: Senior Vice President, Treasury and Corporate Development




 
PNC BANK, NATIONAL
ASSOCIATION, 
as Administrative Agent 

 
By: /s/ Christopher Blaney_________________
Name: Christopher Blaney
Title: Senior Vice President


 
 
 
PNC BANK, NATIONAL
ASSOCIATION,
as a Committed Purchaser  

 
By: /s/ Christopher Blaney_________________
Name: Christopher Blaney
Title: Senior Vice President


 
 
 
 
 
PNC BANK, NATIONAL
ASSOCIATION, 
as Group Agent for its Purchaser Group 

 
By: /s/ Christopher Blaney_________________
Name: Christopher Blaney
Title: Senior Vice President









 
WELLS FARGO, NATIONAL ASSOCIATION,
as a Committed Purchaser  

By: /s/ Jonathan Davis__________________ 
Name: Jonathan Davis
Title: Asst Vice President
 
 
 
 
 
WELLS FARGO, NATIONAL ASSOCIATION, 
as Group Agent for its Purchaser Group 

 
By: /s/ Jonathan Davis__________________
Name: Jonathan Davis
Title: Asst Vice President









 
MUFG BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Eric Williams____________________
Name: Eric Williams
Title: Managing Director
 
 
 


MUFG BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Eric Williams____________________
Name: Eric Williams
Title: Managing Director





 
FIFTH THIRD BANK,
NATIONAL ASSOCIATION,
as a Committed Purchaser  

 
By: /s/ Brian J Gardner__________________
Name: Brian J Gardner
Title: Managing Director
 
 
 
 
 
FIFTH THIRD BANK,
NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Brian J Gardner__________________
Name: Brian J Gardner
Title: Managing Director











 
MIZUHO BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Richard A. Burke_________________
Name: Richard A. Burke
Title: Managing Director
 
 
 
 
 
MIZUHO BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Richard A. Burke_________________
Name: Richard A. Burke
Title: Managing Director











 
THE TORONTO DOMINION
BANK,
as a Committed Purchaser  

 
By: /s/ Luna Mills______________________
Name: Luna Mills
Title: Managing Director
 
 
 
 
 
THE TORONTO DOMINION
BANK,
as Group Agent for its Purchaser Group 

 
By: /s/ Luna Mills______________________
Name: Luna Mills
Title: Managing Director
 
 







Exhibit A


Amendments to the Receivables Purchase Agreement


[Attached]






Exhibit B


Closing Memorandum




[Attached]


Exhibit C


UCC Financing Statements




[Attached]


Exhibit D


Form of Milano Facility Intercreditor Agreement


[Attached]






1